DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2020 has been entered.

 Allowable Subject Matter
The indicated allowability of claims 5-20 is withdrawn in view of further analysis of the claims to include the new claims under 35 U.S.C. 112 issues as well as the newly discovered reference(s) to be included with previously cited Joao (US 2010/0145737).  Rejections based on the newly cited reference(s) with previously cited Joao follow.

Status of claims
Claims 5-24 are pending in the application. Applicant has amended claims 5, 12-15 and added claims 21-24.
Response to Arguments
Regarding 35 U.S.C. 112 rejections
The indication of allowable subject matter as previously indicated has been withdrawn. After further analysis of the claims, including the newly amended claim language, further rejections are made below because of further 35 U.S.C. 112(a), first paragraph issues, as well as 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) issues which are set forth in this office action.



Examiner’s Comments 
Intended Use
MPEP 2103 I C

Claim 5 recites, “…wherein the second account is identified for receiving a payment…”
Claim 10 recites, “..containing information for allowing the transaction or for disallowing the transaction…”
Claim 16, “wherein…information for determining…for effectuating payment in or for the transaction.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Re claim 1, “…wherein the memory is associated with a first communication device…wherein the processor is associated with the first communication device, wherein information regarding a merchant or a counterparty involved in a transaction involving the first account is input into the first communication device via the input device or via the camera, and further wherein the information regarding the merchant or the counterparty contains information regarding a second account, wherein the second account is associated with the merchant or the counterparty, and further wherein the second account is identified for receiving a payment regarding the transaction involving the merchant or the counterparty and the first account…”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second communication device of claim 1 and third communication device of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim language not found in Specification
MPEP 2163-In re Katz

Claims 1, 11, 13, 18 and  19 recite, “a second communication device”
Claims 9-10, 17, 20 recite, “a third communication device


In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)

Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “  Blockchain technology system processes information contained in the authorization request message and determines whether the transaction is authorized or allowed or not authorized or not allowed, and further wherein, if the transaction is authorized or allowed…generates a transaction authorized message…”
According to the specification, 

“In a preferred embodiment, the apparatus 300 of Figure 7 can be utilized in a same, a similar, and/or an analogous, manner in order to perform any and/or all of the functionalities and/or processing routines described herein as being performed by the apparatus and method of the present invention. The apparatus 300 of Figure 7 can also be utilized in a same, a similar, and/or an analogous, manner in order to perform any and/or all of the functionalities and/or processing routines described as being performed by the apparatus and method of the present invention in the preferred embodiment of Figures 5 A and 5B, as well as any and/or all of the functionalities and/or processing routines described herein as being performed by the apparatus and method of the present invention. In this regard, any and/or all of the steps, processing routines, and/or functionalities, described herein as being performed by the apparatus 100 and/or by the central processing computer 10 can be performed by the apparatus 300 and/or by the distributed ledger and Blockchain technology system 13 of Figure 7. Further, any and/or all of the various transactions, functions, and/or functionalities, described herein as being provided or performed by the present invention can be provided or performed by the apparatus 300 of Figure 7 by utilizing the distributed ledger and Blockchain technology system 13.” [see specification page 134, lines 18-32].
 “In a preferred embodiment, the apparatus 400 of Figure 8 can be utilized in a same, a similar, and/or an analogous, manner in order to perform any and/or all of the functionalities and/or processing routines described herein as being performed by the apparatus and method of the present invention. The apparatus 400 of Figure 8 can also be utilized in a same, a similar, and/or an analogous, manner in order to perform any and/or all of the functionalities and/or processing routines described as being performed by the apparatus and method of the present invention in the preferred embodiment of Figures 5 A and 5B, as well as any and/or all of the functionalities and/or processing routines described herein as being performed by the apparatus and method of the present invention. In this regard, any and/or all of the 
”
	The above recited details does not allow one of ordinary skill in the art to understand the intended functions to be performed or can be similarly performed  (i.e. how the blockchain processes (or similarly processes) information contained in the authorization request message). Thus the algorithm or steps/procedure for performing the functions, or how the apparatus performs said function(s). Thus the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2163.02 and 2181, subsection IV.

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Unclear Scope

Re claim 1: According to the preamble, the claim is directed to an apparatus (product). The body of the claim describes a memory. The claim also describes a camera, an input device, a professor and a transmitter. The claim describes that the memory is associated with a first communication device which under the broadest reasonable interpretation of the claim, is not part of the apparatus. The claim also describes a distributed ledger and blockchain technology system as well as functions of the blockchain. It is unclear whether the claim is directed to the apparatus itself (i.e. memory, camera, input device, professor and transmitter) or to the combination of the apparatus and first communication device or the combination of the apparatus and the blockchain technology system or the combination of the apparatus, first communication device and the blockchain  technology system. [see In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)]

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).



Hybrid Claims


Claim 1 recites, An apparatus comprising:.. wherein information … is input into the first communication device…”













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao (2010/0145737) in view of  Liu (US 2015/0062366) and Ovalle (US 2018/0096752)
Re claim 5:
An apparatus (Abstract), comprising:
[1]    a memory, wherein the memory stores information regarding a first account associated with an individual account holder, and further wherein the apparatus is associated with the individual account holder; see [¶0019], [¶0041]
[2]    a camera; wherein the apparatus records a picture or a video clip, of a person involved in the transaction and stores the picture in a picture file or stores the video clip in a video file; see Abstract, [¶0018], [¶0027]
[4]    a processor, wherein the processor generates an authorization request message regarding the transaction, wherein the authorization request message contains information regarding the first account, see [0092] wherein the apparatus records a picture or a video clip, of a person involved in the transaction and stores the picture in a picture file or stores the video clip in a video file;
[5]    a transmitter [¶0143] and
JOAO discloses a camera for engaging in a transaction involving a information regarding respective credit card , a charge card a debit card and/or currency or smart card [¶0082], [¶0111]-[¶0114], However, '737 does not disclose a that the camera can read a barcode. Joao would have been familiar with barcode reading of items in order to make transaction in merchant settings (e.g., UPC codes in shopping). 
LUI discloses a camera on a mobile device for reading a barcode in a transactions. See LIU (120)(130)[Fig. 1 ¶0048, ¶0051], also LUI includes the ability to read a two dimensional QR code [see LIU ¶0002, ¶0048, ¶0051]. Since the ability to make a camera to read barcode was known in the art at the time of the invention. It would have thus 
It has been previously indicated that JOAO also fails to disclose a distributed ledger and Blockchain technology system, wherein the processor or the apparatus initiates and establishes a communication link with the distributed ledger and Blockchain technology system, wherein the transmitter transmits the authorization request message and the picture file or the video file to the distributed ledger and Blockchain technology system after the communication link is established, wherein the distributed ledger and Blockchain technology system processes information contained in the authorization request message and determines whether the transaction is authorized or allowed or not authorized or not allowed, and further wherein, if the transaction is authorized or allowed, the distributed ledger and Blockchain technology system generates a transaction authorized message or, if the transaction is not authorized or not allowed, the distributed ledger and Blockchain technology system generates a transaction not authorized message, and further wherein the apparatus transmits the transaction authorized message or the transaction not authorized message to a communication device associated with the merchant or the counterparty.
 This is disclosed by OVALLE [see Abstract, H0074-H0075, H0095, esp., H0322-H0324], One of ordinary skill in the art before the effective filing date of the invention of JOAO would have understood the advantages of a distributedledger Block chain system as expressed in OVALLE to provide ana de-centra lized and digital ledger system to JOAO, to enhance the recording of transactions by increasing the level of security of the transaction system in the creation of authorization messages so as to create a transactional digital history.

Reclaim 6:

The apparatusof Claim 5, wherein the distributed ledgerand Blockchain technology system processes the transaction [see reasoning presented to claim 5, incuding OVALLE 10074-10075,110095, esp., 10322-10324]

Reclaim 7:



Reclaim 8:

The apparatus of Claim 5, wherein the apparatus is a personal digital assistant. [10024]

Reclaim 9:

wherein the distributed ledgerand Blockchain technology system generates an account holder notification message containing information regarding the transaction, and further wherein the distributed ledgerand Blockchain technology system transmits the account holder notification message to the apparatus or to a second communication device, wherein the second communication device is associated with the individual account holder [see recitationsand reasoning provided for claim 5]

Reclaim 10:

The apparatus of Claim 9, wherein the apparatus generates a notification response message, in response to the account holder notification message, containing information for allowing the transaction or for disallowing the transaction, and further wherein the apparatus transmits the notification response message to the distributed ledger and Blockchain technology system [see recitation and reasoning provided for claim 5]

Reclaim 11: The apparatus of Claim 5, wherein the distributed ledger and Blockchain technology system generates a merchant notification message containing information regarding the transaction, and further wherein the distributed ledger and Blockchain technology system transmitsthe merchant notification message to the communication device, [see recitation and reasoning provided for claim 5]

Reclaim 12: The apparatus of Claim 5, further comprising:

an audio recording device, wherein the apparatus records or obtains an a voice sample of the person or a conversation involving the person involved in the transaction, whereinthe apparatus stores the voice sample of the conversation in an audio file, and further wherein the apparatustransmits the audio file to the distributed ledger and Blockchain technology system, [see recitation and reasoning provided for claim 5 and Joao, 10092]

Reclaim 13:

The apparatus of Claim 5, further comprising:

an audio recording device, wherein the apparatus records or obtains an a voice sample of the person or a conversation involving the person involved in the transaction, whereinthe apparatus stores the voice sample of the person or a conversation involving the person involved in the transaction wherein the apparatus stores the voice same ofthe conversation in an audio file, and further wherein the apparatus transmitsthe audio file to the communication device. [10081], [H0094]

Reclaim 14:

The apparatus of Claim 5, further comprising:

a display, wherein the display displays information regarding the first account. [10097 ]

Reclaim 15:

The apparatus of Claim 5, further comprising:



Reclaim 16: The apparatus of Claim 5, wherein the distributed ledger and Blockchain technology system processes information for determining whether the apparatus can be used in connection with the first account for effectuating payment in or for the transaction. [see recitation and reasoning provided for claim 5]

Reclaim 17:
The apparatus of Claim 5, wherein the distributed ledger and Blockchain technology system transmits the transaction authorized messagetothe apparatusor to a second communication device, wherein the second communication device is associated with the individual account holder, see recitation and reasoning provided for claim 5]

Reclaim 18:
The apparatus of Claim 5, wherein the distributed ledger and Blockchain technology system transmits a file photograph to the communication device, wherein the file photograph is a photograph of the individual account holder or an individual authorized to use the first account, [see recitation and reasoning provided for claim 5 and Joao, 0092]

Reclaim 19:

The apparatus of Claim 6, wherein the distributed ledger and Blockchain technology system transmits a payment message or a payment commitment message to the communication device, [see recitation and reasoning provided for claim5]

Re claim 20:

Claim 21. (New) The apparatus of Claim 5, wherein the input device further comprises: a barcode reader, wherein the barcode reader reads or obtains the information regarding the merchant or the counterparty involved in the transaction involving the first account, and further wherein the barcode reader inputs the information regarding the merchant or the counterparty into the first communication device. LIU ¶0002, ¶0048, ¶0051

Re Claim 22. wherein the input device further comprises: a Quick Response ("QR") code reader, wherein the Quick Response ("QR") code reader reads or obtains the information regarding the merchant or the counterparty involved in the transaction involving the first account, and further wherein the Quick Response ("QR") code reader inputs the information regarding the merchant or the counterparty into the first communication device. LIU ¶0002, ¶0048, ¶0051

Re Claim 23,  wherein the camera obtains the information regarding the merchant or the counterparty involved in the transaction involving the first account, and further wherein the camera inputs the information regarding the merchant or the counterparty into the first communication device. LIU ¶0002, ¶0048, ¶0051

Re Claim 24, wherein the input device further comprises: a means for reading a barcode or a Quick Response ("QR") code, wherein the means for reading a barcode or a Quick Response ("QR") code reads or obtains the information regarding the merchant or the counterparty involved in the transaction involving the first account, and further wherein the means for reading a barcode or a Quick Response ("QR") code inputs the information regarding the merchant or the counterparty into the first communication device. LIU ¶0002, ¶0048, ¶0051


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692